Exhibit 10.1 FOURTH AMENDMENT TO THE SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS AGREEMENT THIS FOURTH AMENDMENT is entered into this 5th day of March, 2013, effective as of January 1, 2013, by and between Georgia Bank & Trust Company of Augusta, a Georgia bank (the “Bank”), and DARRELL R. RAINS (the “Executive”). The Bank and the Executive executed the Supplemental Executive Retirement Benefits Agreement on December 19, 2008, effective as of January 1, 2009 (the “Agreement”), and executed the First Amendment on March 30, 2009 and the Second Amendment on February 11, 2010 and the Third Amendment on March 21, 2011.The undersigned desire to amend the Agreement for the purpose of increasing the amount of the benefits in the Agreement. NOW, THEREFORE, the parties do hereby agree, effective as of January 1, 2013, to amend the Agreement by deleting Exhibit A to the Agreement in its entirety and substituting therefor a restated Exhibit A containing the increased benefits attached to this FOURTH AMENDMENT on page 2 hereof. Except as specifically amended hereby, the Agreement shall remain in full force and effect as prior to this FOURTH AMENDMENT. IN WITNESS OF THE ABOVE, the Bank and the Executive have executed this FOURTH AMENDMENT on the date first set forth above. Executive: Georgia Bank & Trust Company of Augusta /s/ Darrell R. Rains By /s Ronald Thigpen DARRELL R. RAINS Title EVP/COO 1 Exhibit A FOURTH AMENDMENT DARRELL R. RAINS “Full Benefit Date” July 13, 2021 (age 65) “Full Benefit” $126,000 “Payment Commencement Date” – The later of the first business day of the month following the month in which Executive attains age sixty-five (65) (July 13, 2021) or the first business day of the month following the month in which Executive experiences a Separation from Service. “Limited Benefit” – Determined by reference to the following table (See Note 1): Year Limited Benefit January 1, 2009 to December 31, 2009 January 1, 2010 to December 31, 2010 January 1, 2011 to December 31, 2011 January 1, 2012 to December 31, 2012 January 1, 2013 to December 31, 2013 January 1, 2014 to December 31, 2014 January 1, 2015 to December 31, 2015 January 1, 2016 to December 31, 2016 January 1, 2017 to December 31, 2017 January 1, 2018 to December 31, 2018 January 1, 2019 to December 31, 2019 January 1, 2020 to September 30, 2020 October 1, 2020 to December 31, 2020 January 1, 2021 and thereafter Note 1:In the event of Executive’s voluntary termination prior to attaining age fifty-five (55), this Limited Benefit is forfeited per Section 2(b) of this Agreement. The undersigned DARRELL R. RAINS (the “Executive”) hereby acknowledges that he or she has reviewed this Exhibit A to the Supplemental Executive Retirement Benefits Agreement and that the information set forth in this Exhibit A is true and correct in all material respects. /s/ Darrell R. Rains 3-5-13 DARRELL R. RAINS Date this Exhibit A signed 2
